Citation Nr: 0934814	
Decision Date: 09/16/09    Archive Date: 09/23/09

DOCKET NO.  05-11 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Whether new and material evidence has been received to 
reopen the Veteran's claim of entitlement to service 
connection for bilateral hearing loss.

2. Whether new and material evidence has been received to 
reopen the Veteran's claim of entitlement to service 
connection for bilateral tinnitus.

3. Whether new and material evidence has been received to 
reopen the Veteran's claim of entitlement to service 
connection for sebaceous cysts, to include as due to 
herbicide exposure. 


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America




ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1970 to 
February 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA). These issues were previously the subject of a March 
2008 Board remand for additional notification. Such 
notification action was completed by way of April and June 
2008 letters from the agency of original jurisdiction to the 
Veteran. The issues are ready for appellate review. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. By rating decision in June 2000, the RO denied the 
Veteran's service connection claims for bilateral hearing 
loss, tinnitus, and a skin condition to include sebaceous 
cysts; the Veteran did not perfect a substantive appeal to 
commence appellate review of his claims.

2. Evidence received since the June 2000 rating decision does 
not raise a reasonable possibility of substantiating the 
claims, and by itself or when considered with previous 
evidence of record, does not relate to an unestablished fact 
necessary to substantiate the claims.



CONCLUSIONS OF LAW

1. The June 2000 rating decision is final. 38 U.S.C.A. § 
7105(d)(3) (West 2002).

2. New and material evidence has not been received to reopen 
the Veteran's claim of entitlement to service connection for 
bilateral hearing loss, bilateral tinnitus, or sebaceous 
cysts. 38 U.S.C.A. §§ 5107(b), 5108 (West 2002); 38 C.F.R. 
§§ 3.156(a), 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of letters from the RO to the Veteran dated in August 2003, 
November 2004, April 2008, and June 2008. These letters 
effectively satisfied the notification requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing 
the Veteran about the information and evidence not of record 
that was necessary to substantiate the claim; (2) informing 
the Veteran about the information and evidence VA would seek 
to provide; and (3) informing the Veteran about the 
information and evidence he was expected to provide. Of note, 
38 C.F.R. § 3.159 has been revised in part. These revisions 
are effective as of May 30, 2008. 73 Fed. Reg. 23,353-23,356 
(April 30, 2008). The final rule removes the third sentence 
of 38 C.F.R. § 3.159(b)(1), which had stated that VA will 
request the claimant to provide any evidence in the 
claimant's possession that pertains to the claim. 

The Veteran did not receive notice of how VA assigns 
disability ratings and effective dates and complies with the 
holding of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
until an April 2008 letter. Although this notification 
obligation was not met before the initial RO decision in 
March 2004, the Board finds this timing error non-prejudicial 
since his petitions to reopen are denied, rendering the 
content of the notice moot. The April and June 2008 letters 
from the RO to the Veteran furnished notification complaint 
with the Court of Appeals for Veteran's Claims (Court) 
decision in Kent v. Nicholson, 20 Vet. App. 1 (2006). The 
Veteran was afforded an opportunity to respond in light of 
this notice before subsequent adjudication in the July 2009 
Supplemental Statement of the Case. The Board finds that the 
RO fulfilled its duty to notify.  

Second, VA has a duty to assist a Veteran in obtaining 
evidence necessary to substantiate a claim. Service treatment 
records and VA treatment records are associated with the 
claims file. The Veteran was not afforded a VA examination 
for his presently claimed disabilities. Because the Veteran's 
petitions to reopen his claims are presently denied, VA's 
duty to assist has not attached and there is no basis upon 
which to direct a medical examination. 38 U.S.C.A § 
5103A(d),(g); Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003) (Holding 
that VA need not provide a medical examination or medical 
opinion until a claim is reopened); Anderson v. Brown, 9 
Vet.App. 542 (1996) (Holding that unless new and material 
evidence has been submitted, the duty to assist does not 
attach). 

The Veteran has not made the RO or the Board aware of any 
outstanding evidence that needs to be obtained in order to 
fairly decide his claims. All relevant evidence necessary for 
an equitable disposition of the Veteran's appeal has been 
obtained, and the case is ready for appellate review.

Analyses

In a June 2000 decision, the RO denied the Veteran's claim of 
service connection for bilateral hearing loss, bilateral 
tinnitus, and sebaceous cysts, claimed as a skin condition. 
This decision is final. 38 U.S.C.A. § 7105(c). The Veteran 
filed a June 2003 petition to reopen the claims based on the 
submission of new and material evidence.

When a claim to reopen is presented, VA must first determine 
whether the evidence presented or secured since the last 
final disallowance of the claim is new and material. 38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).

For purposes of the present appeal, new evidence means 
existing evidence not previously submitted to agency 
decisionmakers. Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim. New and material evidence can be 
neither cumulative, nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim. 38 C.F.R. § 3.156. 
For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed. Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The Veteran contends his sebaceous cysts are related to 
herbicide exposure. The Veteran is presumed to have been 
exposed to herbicides during Vietnam. 38 C.F.R. § 3.307. 
However, his claimed skin condition of sebaceous cysts is not 
a disorder that is presumed to be related to herbicide 
exposure. 38 C.F.R. § 3.309(e). 

In June 2000, the RO denied the hearing loss and tinnitus 
claims because the record did not show any etiological 
relationship between the claimed disabilities and noise 
exposure during active service. The RO denied the skin 
disorder claim, to include sebaceous cysts, due to lack of a 
medical diagnosis, both during service and at the time of the 
June 2000 decision. 

Since this decision, the Veteran has submitted numerous 
written statements and provided testimony at a February 2008 
Travel Board hearing. In a written statement, received by VA 
in March 2007, the Veteran stated that he continued to have 
sebaceous cysts of the face and included private medical 
records reflecting dermatology treatment in 1988 and 1991. At 
the Travel Board hearing, the Veteran reported having in-
service noise exposure from ammunitions and symptoms of 
hearing loss and tinnitus in both ears. He also testified 
that he developed his current skin disorder during service. 

VA treatment notes from 2000 to 2003 are also of record. An 
April 2000 VA treatment note showed the Veteran reporting 
that recurring large cysts appeared on his face. However, 
there is no physical examination to confirm his complaint. In 
January 2001, the Veteran complained of lesions on his right 
cheek. The physician noted "acne like" lesions on his right 
cheek and referred the Veteran to the dermatology clinic. A 
March 2002 treatment note contained notes from a VA 
healthcare provider's physical examination of the Veteran. 
The healthcare provider did not note any present skin 
abnormalities, but did note minor scars from previous 
surgery. Another VA treatment note from August 2002 noted 
"cysts on face" as a problem that began in 1998, but the 
note does not reflect present treatment or a diagnosis. A 
subsequent VA treatment note, dated June 2003, mentions a 
past history of surgery for removal of sebaceous cysts on his 
face and arms from 1973-1988, but upon physical examination; 
no cysts or other skin abnormalities were noted.   

The available medical evidence does not support the Veteran's 
contentions that his hearing loss and tinnitus are 
etiologically related to service; nor does the medical 
evidence show a diagnosis or treatment for cysts of the skin 
that may be related to service. See Morton v. Principi, 3 
Vet. App. 508, 509 (1992); Mingo v. Derwinski, 2 Vet. App. 
51, 53 (1992). (Observing that evidence of the Veteran's 
current condition is not generally relevant to the issue of 
service connection, absent some competent linkage to military 
service).

Throughout the record, the Veteran asserts that he has 
hearing loss, tinnitus, and cysts resulting from active 
service. Although the Veteran is competent to report 
symptoms, as a lay person, he is not qualified to render 
medical opinions regarding diagnoses or the etiology of 
disorders and disabilities, and his opinion is entitled to no 
weight. Cromley v. Brown, 7 Vet. App. 376, 379 (1995);  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992). Competent 
medical evidence is required to establish an etiology of a 
disease or a medical diagnosis. By "competent medical 
evidence" is meant in part that which is provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions. 
38 C.F.R. § 3.159(a).  

Without any newly submitted probative evidence showing 
medical diagnoses of hearing loss and tinnitus that are 
etiologically related to service, the petitions to reopen 
these claims are denied. 38 C.F.R. § 3.156. Likewise, the 
petition to reopen a claim of service connection a sebaceous 
cyst is denied. There is no newly submitted probative 
evidence establishing a diagnosis of a sebaceous cyst that 
may be related to active service, including as due to 
herbicide exposure. Id.


ORDER

The petition to reopen the claim of service connection for 
bilateral hearing loss is denied.

The petition to reopen the claim of service connection for 
bilateral tinnitus is denied.

The petition to reopen the claim of service connection for 
sebaceous cysts is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


